     Case 1:17-cv-00224-NT Document 45 Filed 06/12/19 Page 1 of 3              PageID #: 86



                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MAINE

BOON SOON MOORS,                            )
                                            )
                Plaintiff,                  )
                                            )       Civil Action No: 1:17-cv-224-NT
v.                                          )
                                            )
EDUCATIONAL TESTING SERVICE,                )
STATE OF MAINE DEPARTMENT OF                )
EDUCATION, A. PENDER MAKIN,                 )
                                            )
                Defendants.                 )

                                STIPULATION OF DISMISSAL

         The parties, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

hereby stipulate to the dismissal of this action with prejudice and without fees or costs to any

party.

Dated: June 12, 2019                                /s/ Kristin L. Aiello
                                                    Kristin L. Aiello
                                                    Managing Attorney
                                                    DISABILITY RIGHTS MAINE
                                                    24 Stone Street, Suite 204
                                                    Augusta, ME 04330
                                                    Tel.: (207) 626-2774
                                                    Email: kaiello@drme.org
                                                    Attorney for Plaintiff
                                                    Boon Soon Moors


Dated: June 7, 2019                                 /s/ Daniel A. Nuzzi
                                                    Daniel A. Nuzzi
                                                    Nathaniel A. Bessey
                                                    BRANN & ISAACSON
                                                    184 Main Street; P.O. Box 3070
                                                    Lewiston, ME 04243–3070
                                                    Tel.: (207) 786–3566
                                                    Email: dnuzzi@brannlaw.com
                                                           nbessey@brannlaw.com
                                                    Attorneys for Defendant
                                                    Educational Testing Service
 Case 1:17-cv-00224-NT Document 45 Filed 06/12/19 Page 2 of 3    PageID #: 87



Dated: June 10, 2019                     /s/ Valerie A. Wright
                                         Valerie A. Wright
                                         Sarah A. Forster
                                         Assistant Attorneys General
                                         OFFICE OF THE ATTORNEY GENERAL
                                         6 State House Station
                                         Augusta, ME 04333-0006
                                         Tel. (207) 626-8568
                                         Email: valerie.a.wright@maine.gov
                                                 sarah.forster@maine.gov
                                         Attorneys for Defendants
                                         State of Maine, Department of
                                         Education, and A. Pender Makin




                                     2
 Case 1:17-cv-00224-NT Document 45 Filed 06/12/19 Page 3 of 3                 PageID #: 88



                               CERTIFICATE OF SERVICE

       I certify that on June 12, 2019, I electronically filed the foregoing document using the

CM/ECF system, which will send notification to counsel of record.


                                                          /s/ Kristin L. Aiello
                                                          Kristin L. Aiello, Bar No. 8071
                                                          Attorney for Plaintiff




                                              3
